Citation Nr: 1515630	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-07 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a brief dated December 2014, the Veteran's representative reported that the Veteran's service-connected back disability has worsened since she was evaluated by VA in September 2012.  Specifically, it was reported that recent non-VA treatment records show that she has experienced multiple subluxations with spasm, hypomobility, and end point tenderness, and has undergone electrical stimulation therapy and physical therapy.  In light of these reports, VA must afford an examination to evaluate the current nature, extent and severity of the Veteran's back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any recent records of the Veteran's VA treatment.  In addition, request that the Veteran provide, or authorize VA to obtain, records of her non-VA treatment for lumbosacral sprain since April 2013.  All responses to VA's requests for evidence should be documented in the claims file.

2.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an examination to determine the nature, extent, and severity of her lumbosacral sprain.  The claims file should be made available to and reviewed by the examiner, and all indicated tests and studies should be conducted.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

   (a) Determine the range of motion of the spine, in degrees, and state whether there is any evidence of favorable or unfavorable ankylosis of the spine.

   (b) Determine whether there is weakened movement, excess fatigability, or incoordination.  If so, indicate whether it results in loss of range of motion and note the degree of additional range of motion loss.

   (c) Offer an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

   (d) Note whether the Veteran has intervertebral disc syndrome and, if so, whether it results in incapacitating episodes.  If incapacitating episodes are found, the examiner should report the frequency and total duration of such episodes over the course of the past 12 months.  Please note that for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

   (e) Comment as to whether there are any associated neurologic abnormalities.

3.  After ensuring that the requested development is completed and the examinations are adequate, readjudicate the appeal.  If any benefits sought are not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




